Citation Nr: 1442017	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  14-10 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Pension Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) in excess of $1473.00 monthly.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to October 1945.  He was a prisoner of war (POW) from June 1944 to January 1945.  He died in September 2013.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2013; a statement of the case was issued in March 2014; and a substantive appeal was received in March 2014.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in September 2013. 

2.  An October 2013 rating decision granted DIC based on service connection for the cause of the Veteran's death, at a rate based on the Veteran being in receipt of disability benefit compensation rated totally disabling for a continuous period of at least eight years during which he was married to the surviving spouse appellant.


CONCLUSION OF LAW

The criteria for a higher DIC rate have not been met.  38 U.S.C.A. §§ 1311, 1318 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.5, 3.21 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b). 

As discussed below, the facts are not in dispute.  Instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-04, 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.

Analysis

The appellant appealed from an October 2013 rating decision as to the granted monthly DIC entitlement amount, comprised of the basic monthly DIC rate plus a monthly amount added for reasons discussed below.  She claims entitlement to a greater monthly rate.  She has not disputed the facts of the case.  She alleged, in her November 2013 notice of disagreement, that prior to the Veteran's death, he called someone to ask what the appellant would be entitled to following his death.  She alleged that the Veteran was told it would be $3,0000 monthly.  

In her substantive appeal, she pointed to the Veteran's need for frequent hospitalization and extensive medical treatment; and her poor health and advanced age as reasons she should receive a higher rate of DIC.

The applicable rules are the following.  DIC is payable to a Veteran's surviving spouse when the Veteran dies from a service-connected disability.  38 U.S.C.A. §§ 1310, 1311 (West 2002 & Supp. 2013); 38 C.F.R. § 3.5(a) (2013).  The rates of dependency and indemnity compensation for surviving spouses are published in tabular form in appendix B of the VA Manual M21-1 and are to be given the same force and effect as if published in the regulations of Title 38, Code of Federal Regulations.  38 C.F.R. § 3.21 (2013).  

The rate of DIC payments is determined under 38 U.S.C.A. § 1311.  Effective December 1, 2012, DIC shall be paid to a surviving spouse at the monthly rate of $1,215.  38 U.S.C.A. § 1311(a)(1).  That rate is increased by $258 in the case of the death of a Veteran who at the time of death was in receipt of or was entitled to receive (or but for the receipt of retired pay or retirement pay was entitled to receive) compensation for a service-connected disability that was rated totally disabling for a continuous period of at least eight years immediately preceding death.  In determining the period of a Veteran's disability for purposes of the preceding sentence, only periods in which the Veteran was married to the surviving spouse shall be considered.  38 U.S.C.A. § 1311(a)(2).

A certificate of death shows that the Veteran died in September 2013, due to ischemic cardiomyopathy.  At the time of his death, a combined evaluation for compensation of 100 percent was in effect from October 29, 2002.  Because the Veteran was 100 percent service connected for coronary artery disease, the RO issued an October 2013 rating decision that granted service connection for the cause of the Veteran's death.  DIC payments were paid in the amounts discussed above. 

In an October 2013 letter the RO notified the appellant that the current monthly award, effective October 1, 2013, was $1473.  

The appellant is receiving the maximum monthly DIC entitlement amount allowed under law for the combination of basic monthly DIC rate and additional monthly amount; because the deceased Veteran had been receiving disability benefits at the 100 percent rate for at least eight years prior to his death, as discussed above. 

On review of the facts of the case and resulting DIC rates granted, in relation to the rules for DIC, as discussed above, the monthly payment amounts granted and paid to the appellant for DIC benefits have been in accordance with applicable law with no variance at any time.  There is no legal basis for VA to be able to grant entitlement to payment of DIC at a higher rate.  The Veteran's death occurred in October 2013.  As his death did not occur prior to January 1, 1993, consideration of a higher basic monthly DIC rate based on the Veteran's military pay grade in service as specified in 38 U.S.C.A. § 1311(a)(3), is not for application.

The factors pointed to by the appellant would not service as a basis for awarding a higher rate of DIC.  It is well settled, however, that faulty advice, even if provided by a VA employee, cannot serve as the basis for paying benefits not otherwise authorized by law.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994).
The facts of this case are not in dispute.  Here the Board is bound by the law and is without authority to grant benefits, even on what may be asserted as an equitable basis, if it is contrary to law.  See 38 U.S.C.A. §§ 503, 7104; see also Office of Personnel Mgmt. v. Richmond, 496 U.S. 414, 426 (1990); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In these circumstances, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) in excess of $1473.00 monthly is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


